Citation Nr: 0406488	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  99-17 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than February 18, 
1998, for the award of a 100 percent schedular rating for 
chronic schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from August 1977 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Newark, New Jersey, 
Regional Office (RO), which denied a request to assign an 
effective date earlier than February 18, 1998, for an award 
of a 100 percent schedular rating for chronic schizophrenia.

The veteran testified at a Travel Board Hearing that was 
chaired by the undersigned in May 2000, and a copy of the 
transcript of that hearing has been associated with the file.  

In his Appellant's Brief of July 2002, the veteran's 
representative raised the issue of clear and unmistakable 
error (CUE) in a final October 1996 rating decision, in 
failing to grant a total rating for the service-connected 
schizophrenia.  This is a new claim that has not been 
adjudicated at the RO level and is accordingly referred to 
the RO for appropriate action.

In an August 2002 decision, the Board denied an effective 
date earlier than February 18, 1998, for the award of a 100 
percent schedular disability rating for schizophrenia.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a May 2003 
Order, the Court vacated the Board's August 2002 decision and 
remanded the appeal to the Board for readjudication 
consistent with a Joint Motion for Remand filed by the 
parties to the case.

In an October 2003 letter, the Board informed the veteran 
that he had the opportunity to submit additional argument 
and/or evidence in support of his appeal before the Board 
proceeded with further review.  He was provided with ninety 
days in which to do so.  No response was received from the 
veteran.  His accredited representative has submitted written 
argument in support of his claim for the file.


FINDING OF FACT

The veteran filed his claim for an increased rating for his 
service-connected schizophrenia on August 26, 1997, and the 
earliest date when it was factually ascertainable that an 
increase in disability warranting a total rating had occurred 
was February 18, 1998.


CONCLUSION OF LAW

An effective date earlier than February 18, 1998, for an 
award of a 100 percent schedular rating for chronic 
schizophrenia is not warranted.  38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9203 
(2003); 4.16(a), 4.132, Diagnostic Code 9203 (effective prior 
to November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The veteran was granted service connection for schizophrenia 
in an August 1982 rating decision.  A 30 percent initial 
rating was assigned, effective from April 1982.

Rating decisions dated in October 1993 and October 1996 
assigned ratings of 50 and 70 percent, respectively, for the 
service-connected schizophrenia.  The October 1996 grant of a 
70 percent rating, which was assigned effective from August 
22, 1995, was based on the RO's review of an August 12, 1996, 
VA mental disorders examination report, and VA outpatient 
medical records produced in 1996.

According to the August 12, 1996, VA mental disorders 
examination report, the veteran was a 36-year old single 
individual who lived with his mother, received VA mental 
health treatment every two weeks, and was on medication.  His 
most recent psychiatric hospitalization was 10 years earlier.  
The veteran reported that he worked 20 hours per week as a 
stock clerk at a commissary, and that he had been doing so 
for the past eight months.  He had previously worked for a 
three-year period as a maintenance worker and stock clerk at 
"Pathmark."  On examination, the veteran was alert and 
oriented, and had a conventional appearance.  His psychomotor 
activity was increased, he was anxious, his palms were moist, 
and his speech was loud, monotone, rambling, and 
circumstantial.  His affect was flat and constricted, and the 
veteran would laugh and smile inappropriately at times.  He 
expressed paranoid persecutory and grandiose delusions, and 
became irritable and suspicious when these ideas were 
challenged.  His mood was neutral, and his memory and 
concentration were impaired.  He had no suicidal or homicidal 
ideations, no cognitive deficits, and an adequate judgment.  
Intellect was average, and insight was absent.  
Schizophrenia, paranoid type, was the Axis I diagnosis, and a 
Global Assessment of Functioning (GAF) score of 30 was 
assigned, on Axis V.  It was added that the veteran's 
behavior was influenced by his delusions and that he had a 
severe social impairment, but was able to function as a part-
time stock clerk.

A VA outpatient mental health record dated in September 1996 
reveals that the veteran was still on medication but 
continued to express bizarre delusional content, in the form 
of what he described as a "little screen in his head" that 
would flash pictures into his brain, as well as auditory 
hallucinations and pressured speech.  

The record shows that the veteran was advised of the RO's 
determination assigning him a 70 percent rating for his 
service-connected schizophrenia, effective from August 22, 
1995, by means of a letter dated in October 1996, in which he 
was also advised of his appellate rights.  The veteran failed 
to file a timely appeal, and the October 1996 rating decision 
thus became final.  See 38 U.S.C.A. § 7105(c) (West 1991).

VA outpatient mental health records dated between December 
1996 and August 1997 reveal that the veteran's psychiatric 
status remained essentially "unchanged".  It was reported 
in January 1997 that he was working regularly.  Due to a 
"greater push to his delusions," his medication dosages 
were increased in February 1997.  It was reported that he 
remained delusional, but had enough insight to question some 
delusions.  He was noted, as of June 1997, to subjectively 
feel better on medication, though he complained that it did 
not control his delusions as well as previous medication. 

On August 26, 1997, the RO received a statement from the 
veteran requesting that his claim for an increased rating for 
schizophrenia be "reopened."  An October 1997 outpatient 
entry noted "no significant change" and that the veteran 
continued to work 24 hours per week at the commissary.   

A VA outpatient mental health record dated on February 18, 
1998, reveals that the veteran's behavior had deteriorated, 
had become more pervasive, and that the veteran was 
preoccupied with psychotic ideations, hearing thoughts inside 
his head that annoyed him.  A month later, on March 18, 1998, 
it was noted that the veteran's complaints "remain the 
same," with "delusions unchanged" and "[a]gitation 
increased."

According to a March 1998 VA mental disorders examination 
report, the veteran was a 37-year old single individual, with 
no children, who lived with his mother at her home in the 
State of New Jersey.  He still received VA outpatient mental 
health treatment every two weeks and took three medications, 
by mouth and by injection, including one before sleep.  The 
veteran said that his job as a "fold handler" and store 
worker had ended in January 1998, because he was disturbing 
customers with loud expositions of his suspicious hostilities 
and fears, and accusing them of interfering with him.  He 
also took excessive sick leave, and had not been able to 
perform his duties due to lapses of concentration and 
preoccupation with his perceived dangers.  The veteran became 
agitated and hostile at workers who rejected his repeated 
claims of persecution by the government.  It was noted that 
the veteran was socially isolated and that he became agitated 
when he was in the presence of the TV or radio, which he 
believed planted "alien signals" in his mind.  The veteran 
was noted to have difficulty with concentration on even 
simple domestic chores, had no current goal-directed 
activity, and was unable to concentrate on reading.

The above report also reveals that the veteran was 
persistently irritable, anxious, suspicious, and hostile 
toward others.  He harbored delusions of persecution and 
grandiosity.  He experienced visual hallucinations, which he 
insisted were planted in his head by malicious aliens by the 
means of "devices," which controlled his mind.  He believed 
that he was the object of sinister conspiracies.  On mental 
status examination, the veteran was alert and oriented, but 
his psychomotor activity was increased, and his speech was 
loud, rambling, and circumstantial.  There were thought 
process disturbance and loose associations.  The veteran was 
noted to be distractible and "unable to follow a thought 
true to its conclusion."  His affect was intense, and 
inappropriate smiling and laughter were noted.  The mood was 
irritable, euphoric, and expansive.  The veteran was 
preoccupied with paranoid persecutory and grandiose 
delusions.  There were ideas of reference, and the veteran 
reported auditory and visual hallucinations.  Memory and 
concentration were impaired, intellect was average, insight 
was absent, and judgment was compromised.  The examiner noted 
that the veteran became agitated and abusive when provoked.  
Schizophrenia, undifferentiated type, active, was the Axis I 
diagnosis, and a GAF score of 20 was assigned.  Also, the 
examiner expressed the following opinion:

The veteran has severe occupational and 
social impairment, thought process 
disorder, and impaired concentration.  He 
has persecutory and grandiose delusions, 
auditory and visual hallucinations.  He 
has inappropriate behavior, accusing, and 
accosting strangers in public.  In my 
opinion, the veteran is unemployable due 
to his mental disorder.

In a November 1998 rating decision, the RO granted a total 
(100 percent) rating for the service-connected schizophrenia, 
effective from February 18, 1998.

In a January 1999 statement, the veteran's representative 
requested an earlier effective date for the grant of a total 
rating for schizophrenia, but the RO denied the claim in the 
rating decision hereby on appeal dated in February 1999.

At the May 2000 Travel Board Hearing, the veteran confirmed 
that, in 1996, he had worked four hours a day, but explained 
that he "took every day I could off 'cause I was paranoid 
about the customers' " and about work, and he did not want 
to "be out in the aisle with something coming out of my head 
that I didn't think I was making."  He also testified that 
his mother had said that he had to work, and would not let 
him sit at home.  At work, he said he was "shifted around a 
lot," and many times he would pull up in the parking lot, 
ready for work, and would just turn around and call in sick 
from a pay phone because he was "afraid to go in there."  
He reported that he had been paid more than eleven dollars an 
hour working as a stock handler.  He said his doctor made him 
quit his last job as he did not want the veteran to interact 
with the public because of the comments he'd make.  He 
further stated that he had had a girlfriend who had died less 
than two years before the hearing.  Regarding medication, he 
said that he got an injection every two weeks, and took 
"nine pills" every night, which left him "dead out" and 
enabled him to sleep for 12 hours and kept him calm during 
the day, "when it works."

Evidence received from the Social Security Administration 
(SSA) pursuant to the Board remand of December 2000 reveals 
that the veteran has been considered disabled for SSA 
purposes since January 15, 1998, on account of his primary 
diagnosis of paranoid schizophrenia "and other functional 
psychotic disorders."  This determination was made based on 
the SSA's review of statements from the veteran, VA medical 
records, and a March 1998 private mental status examination 
report.  This report confirms the veteran's delusional 
thinking, his industrial impairment, his "quite limited" 
social life, and the facts that his "severe thought disorder 
... has been present for the past several years and impacts all 
areas of his life, work performance, personal relationships 
and health," and that previous treatment has only been 
marginally successful "since even with medication he appears 
to be engaging in ongoing psychotic process."  The 
subscriber of this report rendered a DSM-IV diagnosis of 
severe schizophrenia, paranoid type, and opined that the 
veteran's schizophrenia "is one that is most likely to 
persist over the long term precluding his ability to obtain 
and maintain gainful employment in other than a severely and 
strictly supervised setting."



Initial considerations pertaining to VA's duty to 
assist/notify

Initially, the Board notes that, on November 9, 2000, while 
the present appeal was still pending, the President signed 
into law the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, currently codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2002).  The VCAA 
is applicable to all claims filed on or after the date of its 
enactment, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2002); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is therefore 
applicable to the claim on appeal.
 
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to most claims filed before that date but 
not decided by the VA as of that date.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's claim of 
entitlement to an effective date earlier than February 18, 
1998, for an award of a 100 percent schedular rating for 
chronic schizophrenia.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159); and 
the recent decision of Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
The Board finds that any defect with respect to the VCAA 
notice requirement in this case did not result in prejudice 
to the veteran for the reasons specified below.  
In this particular case, the record shows that throughout the 
pendency of this appeal, the RO has kept the veteran informed 
of its actions to develop the record, of the need for him to 
submit specific types of competent evidence that will 
substantiate his claim for an earlier effective date, and of 
the specific reasons for denying his claim.  The veteran has 
been provided an opportunity to provide oral testimony before 
the undersigned, which he did, in May 2000, and he was 
advised, by letter dated on January 23, 2002, of VA's re-
defined duties to assist and notify under the VCAA, of the 
evidence that the RO had recently obtained pertaining to his 
claim, and of the need for him to submit, or identify, 
additional pertinent medical evidence that would warrant an 
earlier effective date.  The veteran was reminded in that 
letter that, VA's duty to assist notwithstanding, it was 
still his responsibility to make sure that any additional 
records still missing from the file were received by the RO.

Additionally, it is noted that, more recently, by letter 
dated on July 8, 2002, the veteran was again given an 
opportunity to send to the Board any additional evidence 
pertinent to his claim not yet of record.  The veteran's 
representative's Appellant's Brief of July 2002 is construed 
as the veteran's response that he has no additional evidence 
or argument to submit, and it is further noted that 
throughout the course of the appellate proceedings, the 
veteran has not identified any additional evidence pertinent 
to his claim that has yet to be secured.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  

Legal analysis

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999).  
A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  38 C.F.R. § 3.155(a).  Once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of a report of examination or hospitalization 
by VA or uniformed services will be accepted as an informal 
claim for increased benefits or an informal claim to reopen.  
38 C.F.R. § 3.157.  VA must look to all communications from a 
claimant that may be interpreted as applications or claims - 
formal and informal - for benefits and is required to 
identify and act on informal claims for benefits.  
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA 
fails to forward an application form to the claimant after 
receipt of an informal claim, then the date of the informal 
claim must be accepted as the date of claim for purposes of 
determining an effective date.  Servello, 3 Vet. App. at 200.

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA's 
receipt of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o)(1)-(2); Harper v. Brown, 10 Vet. App. 125 (1997).  
In Harper, it was noted that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim (provided also that the claim is received 
within one year after the increase) and are not applicable 
when a claim is filed and the increase in disability is 
subsequently ascertainable.  Id.  In Harper the United States 
Court of Veterans Appeals (known as the United States Court 
of Appeals for Veterans Claims, hereinafter referred to as 
"the Court") further noted that the phrase "otherwise, 
date of receipt of claim" in 38 C.F.R. § 3.400(o)(2) 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. § 
3.1(r).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (the Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.2.  

According to the criteria for rating mental disorders, a 
total rating would be warranted if there were evidence of 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Part 4, Diagnostic Code 9203 (2002).

VA regulation further requires that, when evaluating a mental 
disorder, the rating agency consider the frequency, severity, 
and duration of a claimant's psychiatric symptoms, the length 
of remissions, and the veteran's capacity for adjustment 
during periods of remission.  The rating agency shall assign 
an evaluation based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2002).

In Hazan v. Gober, 10 Vet. App. 511, 520 (1997), the Court 
opined that all evidence in a case should be considered when 
deciding when a rating increase was "ascertainable" under 
38 U.S.C.A. § 5110 (b)(2).

In September 1998, VA's Office of the General Counsel 
(hereinafter referred to as "GC") explored the legislative 
history of 38 U.S.C.A. § 5110(b)(2) and noted that this 
provision was added in order to permit retroactive payment of 
increased compensation from the date of the increase in 
disability up to one year, when that date is ascertainable, 
and was intended by Congress to provide additional disability 
compensation up to one year retroactive to the date on which 
the event establishing entitlement to additional benefits 
occurred, i.e., the date on which the increase in disability 
occurred.  With regard to the regulatory history of 38 C.F.R. 
§ 3.400(o)(2), VA's GC noted that this section was added to 
permit payment of increased disability compensation 
retroactively to the date the evidence established the 
increase in the degree of disability had occurred, and that 
it was intended to be applied in those instances where the 
date of increased disablement could be factually ascertained 
with a degree of certainty, and was not intended to cover 
situations where there was no evidence of entitlement to an 
increased evaluation prior to the date of the claim.  The GC 
concluded that, where a veteran submitted a claim alleging an 
increase in disability within one year prior to VA's receipt 
of the claim, and medical evidence subsequently substantiated 
the increase in disability, the effective date of the award 
of increased disability compensation was the date as of which 
it was ascertainable, based on all the evidence of record, 
that the increase occurred.  See VAOPGCPREC 12-98 (September 
23, 1998).

In the present case, the veteran does not dispute the date of 
the receipt by the RO of his claim for an increased rating 
for schizophrenia (August 26, 1997), but essentially contends 
that the November 1998 grant of a total schedular rating for 
his service-connected schizophrenia should have been made 
effective back to 1996 because the medical evidence in the 
file, particularly the report of his VA mental disorders 
examination of August 12, 1996, shows that, as of August 12, 
1996, his schizophrenia already rendered him totally 
disabled.  The RO has reached a different determination, 
finding that February 18, 1998, was the earliest date when 
the record showed entitlement to a 100 percent rating for 
schizophrenia.

Since the veteran did not express disagreement with the 
October 1996 rating decision which granted a 70 percent 
rating, that rating decision is final.  That rating action 
considered the findings from the August 1996 VA examination 
and concluded that a rating greater than 70 percent was not 
warranted.  Although the veteran filed the claim for an 
increased rating in August 1997 within one year of receiving 
notification of the October 1996 decision, review of the 
August 1997 claim shows that he indicated he wished to 
"reopen" his claim for an increased rating because his 
"symptomatology has progressed to such an extent as to 
warrant entitlement to an evaluation in excess of that 
assigned."  Thus, the August 1997 claim cannot properly be 
construed as a notice of disagreement with the October 1996 
decision, because the veteran did not indicate any desire to 
contest the results.  See 38 C.F.R. § 20.201.  Rather than 
expressing disagreement, the veteran indicated that he wished 
to reopen the claim because his psychiatric symptoms had 
progressed, or gotten worse.

The August 12, 1996, VA mental disorders examination report 
does not fall within the one-year period immediately 
preceding the veteran's filing of his claim for an increased 
rating in 1997.  Still the Board has reviewed that evidence, 
along with the entire evidence in the record, in accordance 
with the Court's holding in Hazan, in order to determine 
whether it was factually ascertainable that the veteran's 
schizophrenia rendered him totally disabled anytime within 
that one-year period.

The claims folder reflects that the veteran has a long-
standing schizophrenic illness that has received substantial 
medical treatment over the years.  During an April-June 1982 
VA hospitalization, the veteran was admitted on a temporary 
commitment from the County after threatening to burn his 
house and kill his family.  August 1984 and July 1985 VA 
examination reports reflect diagnoses of schizophrenia by 
history only.  A July 1993 examination report reflects that 
schizophrenia was severe and active.  The August 1996 VA 
mental disorders examination report reveals an individual who 
was severely impaired due to his schizophrenia.  However, the 
veteran was noted to still be working, to be alert and 
oriented in the three spheres, to have a conventional 
appearance, and to have no signs of suicidal or homicidal 
ideations.  He also had no cognitive deficits and an adequate 
judgment.

The Court's order implementing the joint motion for remand 
required the Board to discuss a particular September 1996 VA 
outpatient mental health record, which reflects bizarre 
delusional thought content despite medication.  Review of all 
the September 1996 treatment notes reveals that on September 
3, the veteran stated there was a little screen in his head 
that flashed pictures into his brain.  The physician also 
noted mild pressure of speech.  However, the physician 
continued the veteran's medication as it had been, and 
observed that the veteran "gets along and continues to work 
regularly."  On September 16th, the veteran again reported 
that he received pictures in his head as though he had a TV 
receiver in his eyes, but that he ignored the pictures most 
of the time.  The physician again continued the veteran's 
medication at the same levels.  On September 30th, the 
physician noted that "the patient remains the same," and 
that he was working half time regularly.  Again, the 
medication regime was continued without change.

Review of the bi-monthly treatment reports prior to and 
subsequent to September 1996 reveal very similar findings:  
the veteran felt that he had implants which received messages 
and he struggled with "babbling" at work.  However, despite 
this serious symptomatology, his physician continued to 
record that the veteran was working part time and was 
generally coping with his disease.  For example, in July 
1996, the physician noted that although the veteran "remains 
psychotic, he is able to make adjustments necessary to 
maintain himself in the community."  In January 1997, the 
veteran's physician noted that he was feeling well and 
working regularly 20 hours per week.  The Board finds that 
the criteria for a disability rating greater than 70 percent 
was not warranted during this time frame.  The veteran's 
significant psychiatric symptomatology is recognized by the 
70 percent rating; however, the veteran did not exhibit or 
nearly approximate the criteria for the assignment of a 100 
percent disability rating.  

In the joint motion for remand, the veteran's representative 
makes reference to a December 1996 treatment report showing 
that the veteran's medication dosages were increased due to a 
"greater push to his delusions."  Reports of the regularly-
scheduled outpatient visits which the veteran made in 
December 1996 reflect that on December 9th, the veteran was 
on medical leave without pay early in the month, but was 
anxious to get back to work.  His psychiatric status was 
deemed to have been unchanged and his medication regimen was 
continued without change.  Two weeks later, the treatment 
note indicates that the veteran had returned to work, that he 
felt comfortable, and no longer had abdominal discomfort.  
His psychiatrist noted that he remained delusional and 
increased the dosage of one of his medications.  

Further review of the record reveals a February 1997 
treatment report which contains the statement, "Because 
patient appears to show a greater push to his delusions, we 
have come to agreement to increase the risperidone to 9 mg. 
daily."  This same treatment report, however, indicates that 
the veteran continued to work 20 hours a week, and that 
although he remained delusional, he had enough insight to 
question some of his delusions.  

The VA outpatient medical records that were produced between 
August 12, 1996, and February 17, 1998, confirm the fact that 
the veteran's schizophrenia remained severe, but do not 
reflect a significant change.  In fact, a common refrain from 
these records is that the disability "remains unchanged".  
The outpatient reports reflect routine evaluation of the 
veteran's mental state, adjustment of his medication, etc.  
Nowhere in these reports does a medical professional express 
the opinion that the veteran is unemployable due to his 
psychiatric disability.  This evidence is not sufficient to 
factually show that the veteran had an increase in his 
schizophrenia rendering him totally disabled at any time 
prior to February 18, 1998.  

As set forth above, the regulatory rating criteria for a 100 
percent disability rating due to a mental disorder are 
stringent.  Such symptoms of total occupational and social 
impairment include gross impairment in thought processes or 
communication; persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130.  The medical records identified by the 
veteran's representative and indeed, the overall record 
reflecting the time period between August 1996 and February 
1998 do not demonstrate this level of impairment.  During 
this time, there is no evidence the veteran was in danger of 
hurting self or others, was unable to perform activities of 
daily living, was disoriented to time or place, or had memory 
loss to the extent contemplated by the criteria for a 
100 percent disability rating due to mental illness.  Rather, 
the evidence shows that the veteran was able to maintain bi-
monthly medical appointments, maintain his part-time job, 
except for time lost due to physical illness, was not 
suicidal or homicidal in the judgment of his physician, and 
did not manifest gross impairment of thought processes or 
communication.  He was delusional and hallucinatory, but did 
not engage in grossly inappropriate behavior.  As noted 
above, his significant psychiatric symptomatology was 
compensated by the 70 percent disability rating assigned 
during that time period.  

The arguments by the veteran and his representative that the 
service-connected schizophrenia already rendered him totally 
disabled as of August 1996 are acknowledged.  However, 
neither individual has shown, nor claimed, that he is a 
medical expert.  Thus, while they, as every other lay person, 
are competent to provide an account of the veteran's 
symptoms, they cannot render medical opinions because, as 
noted by the Court, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge."  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran and his representative assert that the GAF score 
of 30 assigned during the August 1996 VA examination warrants 
a 100 percent disability rating as of that date.  Pursuant to 
the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS IV, GAF 
scores between 21 and 30 demonstrate behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day, no job, home, or friends).  In 
this case, while the examiner assigned a GAF score of 30, 
review of the August 1996 examination report shows that the 
examiner also found no evidence of suicidal or homicidal 
ideation; and that the veteran had severe social impairment, 
but was able to function as a part-time stock clerk.  

With regard to the arguments made by the veteran's 
representative, to the effect that a GAF score of 30 warrants 
the assignment of a 100 percent disability rating, we note 
that while GAF scores are an indicator of overall functioning 
and a helpful tool, the VA cannot use GAF scores alone as a 
barometer for assigning the most appropriate rating.  Rather, 
the VA is bound by law to utilize the regulatory rating 
criteria in assigning a disability rating which most nearly 
reflects the level of occupational and social impairment 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
Governing regulation cautions that it is the responsibility 
of the rating specialist to interpret reports of examination 
in the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.  In assigning appropriate 
disability ratings, the Board and other adjudicators within 
VA are bound by the statutory and regulatory guidelines 
articulated herein, and must consider the overall picture of 
disability, including the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustments.  38 C.F.R. § 4.126.   

Thus, as set forth above, for an effective date earlier than 
February 1998 for the award of a 100 percent disability 
rating to be warranted, the evidence of record should 
demonstrate or nearly approximate total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name at a time prior to February 1998.  38 C.F.R. 
§ 4.130.  The August 1996 VA examination report reflects that 
the veteran was alert, oriented times three, and had a 
conventional appearance.  He had no cognitive deficit and 
adequate judgment.  Balanced against these factors, were 
anxiety, speech which was loud, monotone, rambling, and 
circumstantial.  His affect was flat and constricted, with at 
times inappropriate smiling and laughter.  He had paranoid 
persecutory and grandiose delusions, and he became irritable 
and suspicious when these ideas were challenged.  Insight was 
absent.  With regard to his occupational adjustment, the 
veteran reported that he always went to work on time, but he 
used all of his sick time for illnesses such as colds and flu 
which occurred during the cold weather.

For these reasons, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for an earlier 
effective date for the assignment of a 100 percent disability 
rating for schizophrenia prior to February 1998.  The 
veteran's overall disability picture between August 1996 and 
February 1998 is more nearly consistent with a 70 percent 
disability rating.  The veteran left his job in February 1998 
and about this time his treating physicians concluded that he 
was unemployable.  The Social Security medical professional 
who examined him also concluded that his disability had its 
onset about this time.  This date represents the demarcation 
point between the time when the veteran was occupationally 
and socially impaired with deficiencies in most areas and the 
point when he became totally occupationally and socially 
impaired due to his service-connected schizophrenia.  The 
veteran's unemployability is a primary factor in reaching 
this decision, but does not represent the sole rationale; 
rather, the Board has considered the veteran's overall 
disability picture and his overall level of functioning 
during this time, as reflected in the medical evidence of 
record, the veteran's own statements, and in his hearing 
testimony.  

Turning to the question of whether in this case the veteran 
submitted an informal claim prior to August 1997, the Board 
finds that he did not under § 3.155 because no communication 
was filed prior to August 1997 indicating the veteran's 
intent to apply for an increased rating for his service-
connected schizophrenia.  An informal claim must identify the 
benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34 
(1998) (noting that VA "is not required to anticipate a 
claim for a particular benefit where no intention to raise it 
was expressed and citing Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995) for the proposition that VA is not required to 
do a "prognostication" but to review issues reasonably 
raised by the substantive appeal).  With regard to the VA 
medical records reflecting treatment for the veteran's 
schizophrenia following the 1996 rating action and prior to 
the claim for increase in August 1997, as previously 
discussed, these records do not show that it was factually 
ascertainable that an increase in disability showing total 
disablement had occurred.  Thus, even if any of the treatment 
records could be construed as an informal claim, pursuant to 
38 C.F.R. § 3.157, there was no basis for establishing an 
effective date earlier than February 18, 1998, for a higher 
rating.

In conclusion, the Board finds that the evidence does not 
factually show that an increase in the veteran's 
schizophrenia occurred prior to February 18, 1998.  
Therefore, pursuant to Harper, 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) do not provide a basis for assigning 
an earlier effective date.  VA is bound under the controlling 
statute and regulations, which provides no basis for the 
award of an effective date earlier than February 18, 1998.  
Thus, the preponderance of the evidence is against the 
veteran's claim, and the claim must be denied.



ORDER

The assignment of an effective date prior to February 18, 
1998, for the assignment of a total disability rating for 
schizophrenia is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



